Filed 1/21/22 County of Los Angeles Child etc. v. Edward H. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 COUNTY OF LOS ANGELES                                            B308246
 CHILD SUPPORT SERVICES                                           (Los Angeles County
 DEPARTMENT,                                                      Super. Ct. No. BZ200079)

           Plaintiff and Respondent,

           v.

 EDWARD H.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Frank W. Chen, Judge. Affirmed.
     Edward H., in pro. per., for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                                    ____________________
                  MEMORANDUM OPINION1
       Edward H. (appellant) appeals in propria persona from an
order denying his motion to terminate a child support obligation
imposed by a judgment entered May 25, 2017. The County of
Los Angeles Child Support Services Department declined to file a
respondent’s brief.
       Appellant contends a child support obligor under the
Family Code must be a “person” (Fam. Code, § 5216), and he is a
“man,” not a “person.” The plain meaning of “person” includes a
human being, which appellant unquestionably is. He therefore
may be a support obligor under the Family Code.
       Appellant contends California, not he, “is in fact the true
father of the minor child,” given the state’s interest in preserving
and promoting the welfare of the child, which he describes as
California’s “ ‘parens patriae interest’ ” in the child. He points to
the fact that it was the County of Los Angeles that filed suit on
behalf of the child to obtain support. Appellant cites no authority
that a state’s interest in promoting the welfare of children
supplants a parent’s obligation to support his or her own
children. Although he refers to his child as a “ward” of the state,
the record on appeal contains no evidence supporting this
assertion. (Grappo v. McMills (2017) 11 Cal.App.5th 996, 1006
[appellant has burden to demonstrate error]; In re Tobacco
Cases II (2015) 240 Cal.App.4th 779, 808 (Tobacco Cases)
[arguments on appeal waived if not supported by argument,
citations to the record, and legal authority].)



      1  We resolve this case by memorandum opinion pursuant
to California Standards of Judicial Administration, section 8.1.




                                     2
       Appellant argues the child support order “obligated
[appellant] to pay child support by using the property . . . or
obligation of another, in this case Federal Reserve Notes which
[are] in fact obligations of the United States . . . .” (Some
capitalization omitted.) Appellant contends that requiring him
“to pay an alleged obligation by use of an obligation of another is
in fact fraud and intentional misrepresentation or concealment of
a material fact . . . .” Appellant cites no authority that requiring
a person to pay an obligation using United States currency is
inherently fraudulent. His cited case concerns fraud, but says
nothing about use of United States currency being fraudulent.
(See Croslin v. Enerlex, Inc. (Okla. 2013) 308 P.3d 1041.)
       At oral argument, appellant argued that the child support
order applies to the “trust” identified as Edward H., not to him.
Appellant does not cite any evidence in the record establishing
that he is not Edward H. or not the intended subject of the child
support order. His argument therefore provides no basis to
reverse the trial court. (Tobacco Cases, supra, 240 Cal.App.4th at
p. 808.)




                                    3
                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.


                                           BENDIX, Acting P. J.


We concur:



             CHANEY, J.




             CRANDALL, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    4